Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 4-5 and 12 have been amended as follows:

1. (Currently Amended) A semiconductor device, comprising:
	a first substrate including:
		a first insulating layer,
		a first conductive layer provided in the first insulating layer,
		a first metal layer provided in the first insulating layer, the first metal layer including a metal containing copper as its main constituent, and

	a second substrate in direct contact with the first substrate, the second substrate including:
		a second insulating layer, 
		a second conductive layer provided in the second insulating layer,
		a third metal layer provided in the second insulating layer, the third metal layer being in direct contact with the first metal layer, the third metal layer including a metal containing copper as its main constituent, and
		a fourth metal layer provided between the third metal layer and the second conductive layer, a linear expansion coefficient of the fourth metal layer being higher than a linear expansion coefficient of the third metal layer, 
	wherein the first insulating layer includes a first hole, and both the first metal layer and the second metal layer are provided in the first hole, [[and]]
wherein the second insulating layer includes a second hole, and both the third metal layer and the fourth metal layer are provided in the second hole,
wherein the first hole further includes a first barrier layer provided between the first metal layer and the second metal layer, and between the first metal layer and the first insulating layer, and a second barrier layer provided between the second metal layer and the first conductive layer, and between the second metal layer and the first insulating layer, wherein side walls of the first barrier layer and the second barrier layer are aligned in a first direction in which the first metal layer and the second metal layer are stacked.

	4. (Currently Amended) The semiconductor device according to claim 1,
	
	wherein a thickness of the second metal layer in the first direction is 30% or more of a sum of a thickness of the first metal layer in the first direction and the thickness of the second metal layer in the first direction.

	5. (Currently Amended) The semiconductor device according to claim 1,
	wherein when 
	a width of the second metal layer in the second direction is narrower than a width of the first conductive layer in the second direction.

	12. (Currently Amended) The semiconductor device according to claim 1,
	wherein when 
	widths of the first metal layer and the second metal layer in the second direction are substantially equal, and 


 
Authorization for this examiner’s amendment was given by Douglas Holtz on 01/27/2022.





Allowable Subject Matter

Claims 1-5 and 8-18 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Kobrinsky et al (US 20060220197 A1), KIM et al (US 20150076649 A1), ENQUIST (US 20170062366 A1) and LIU et al (US 20140117546 A1) are hereby cited as the closest prior arts.
However, none of the above prior arts alone or in combination with other arts teaches a semiconductor device, “wherein the first hole further includes a first barrier layer provided between the first metal layer and the second metal layer, and between the first metal layer and the first insulating layer, and a second barrier layer provided between the second metal layer and the first conductive layer, and between the second metal layer and the first insulating layer, wherein side walls of the first barrier layer and the second barrier layer are aligned in a first direction in which the first metal layer and the second metal layer are stacked” in claim 1 and “a first barrier metal provided between the first metal layer and the second metal layer, and between 

For these reasons, independent claims 1-5 and 8-19 are allowed.
Claims 2-5, 8-13 and 15-19 are allowed, as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/29/2022